                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 FREDERICK BOUNASISSI and
 STACEY BOUNASISSI,                      HONORABLE JEROME B. SIMANDLE

                   Plaintiffs,
                                                 Civil Action
      v.                                    No. 17-1028 (JBS/KMW)

 PHH MORTGAGE SERVICES INC.,
                                                    ORDER
                   Defendant.


     This matter having come before the Court by way of Plaintiffs’

motion for default judgment [Docket Item 11]; the Court having

considered Plaintiffs’ submissions; for the reasons explained in

the Memorandum Opinion of today’s date; and for good cause shown;

     IT IS this      21st       day of     June     , 2019,

     ORDERED that Plaintiffs’ motion for default judgment [Docket

Item 11] shall be, and hereby is, DENIED; and it is further

     ORDERED that counsel for Plaintiffs shall SHOW CAUSE in

writing within fourteen (14) days from entry of this Order why the

Complaint should not be dismissed with prejudice for lack of

jurisdiction under the Rooker-Feldman doctrine and/or because

Plaintiffs’ claims are barred by New Jersey’s entire controversy

doctrine; counsel for Plaintiffs shall also show cause within

fourteen (14) days from entry of this Order why the Complaint

should not be dismissed without prejudice for lack of timely
service pursuant to Federal Rule of Civil Procedure 4(m); and it

is further

     ORDERED that counsel for Plaintiffs' failure to respond to

this Order to Show Cause will likely result in the dismissal of

Plaintiffs’ Complaint with prejudice, and without any additional

notice; and it is further

     ORDERED that Defendant shall have fourteen (14) days after

Plaintiffs’ counsel’s submission to file its response, if any; and

it is further

     ORDERED that the Clerk of Court shall mail a copy of this

Memorandum and Order to Defendant at its last known address.



                                    s/ Jerome B. Simandle
                                    JEROME B. SIMANDLE
                                    U.S. District Judge




                                2
